IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-48,582-05


EX PARTE GREGORY LYNN SUMMERS




MOTION TO COMPEL DISCLOSURE AND TO STAY EXECUTION
FROM THE 350TH DISTRICT COURT OF TAYLOR COUNTY



Per Curiam.

ORDER


	This is a Motion to Compel Disclosure and To Stay Execution filed in a capital
murder case.  Movant is scheduled to be executed today, October 25, 2006.
	Applicant was convicted of capital murder on August 21, 1991.  We affirmed the
conviction and sentence.  Summers v. State, Nos. AP-71,338 and AP-71,389 (Tex.Crim.App.
June 8, 1994).  On October 1, 1997, applicant filed his initial application for writ of habeas
corpus pursuant to Article 11.071.  We denied relief.  Ex parte Summers, Nos. WR-48,582-01 and WR-48,582-02 (Tex.Crim.App. March 28, 2001).  On October 19, 2006, applicant
filed a subsequent application for writ of habeas corpus; we dismissed the application as an 

 Summers  -2-
abuse of the writ.  Ex parte Summers, No. 48,582-03 (Tex. Crim. App. October 23, 2006). 
On the same day applicant filed a second subsequent application for writ of habeas corpus;
we again dismissed that application as an abuse of the writ.  Ex parte Summers, No. 48,582-04 (Tex. Crim. App. October 24, 2006).
	We have reviewed applicant's motion and find that the motion is denied.
	IT IS SO ORDERED THIS THE 25TH  DAY OF OCTOBER, 2006.
Do Not Publish